Citation Nr: 9907588	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-04614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.
















REMAND

The veteran served on active duty from January 1980 to 
January 1983.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1995 RO decision which denied 
service connection for hearing loss.

While the veteran may be seeking service connection for 
hearing loss of both ears, his claim and some of his 
statements specify hearing loss of the right ear.  His 
service medical records show that at his December 1982 
service separation examination he reported that hearing loss 
had been noted for 1 1/2 years; a current audiogram was 
interpreted as showing high tone hearing loss; and the 
veteran was referred for an ENT (ear, nose, and throat) 
evaluation and further audiology studies.  The ENT evaluation 
and audiology studies were performed later in December 1982 
and were interpreted as showing right ear sensorineural 
hearing loss and normal left ear hearing.  The veteran was to 
return to the clinic in 6 months for retest, but he was 
released from active duty in January 1983.

The veteran reports that he had a thorough hearing evaluation 
at an Army base in May 1993, as part of attempted enlistment 
in the National Guard, and that examination showed hearing 
loss which disqualified him from enlistment.  The file does 
not contain the report of this examination, and in the 
judgment of the Board an effort should be made to obtain it.

The veteran submitted September 1993 medical records from 
Geisinger Medical Group.  These records mention that the 
veteran was requesting a hearing test and he said he had been 
rejected by the National Guard due to hearing loss.  There 
was an impression of high frequency hearing loss.  A small 
piece of paper (titled "Tetratone Audiogram"), dated in 
September 1993, contains no detailed findings but suggests 
that hearing was normal in both ears on audiogram except at 
4000 hertz in the right ear.

The veteran underwent a VA ear physical examination in 
September 1997, and the impression was that he had a hearing 
disturbance, worse on the right side.  The veteran was to 
undergo VA audiology evaluation, but for unknown reasons he 
failed to report.  The Board notes that a detailed VA 
audiology evaluation is necessary in this case, in part to 
verify if the veteran has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Although the veteran did not 
report for the last VA audiology examination, it is the 
judgment of the Board that he should be given one more chance 
to report.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should attempt to obtain a 
copy of the audiology examination which 
the veteran says was performed at an Army 
base in or about May 1993 for attempted 
enlistment in the National Guard.

2.  The veteran should again be scheduled 
for a VA audiology examination to 
ascertain the existence and etiology of 
hearing loss; a copy of the notice to 
report for examination should be placed 
in the claims folder.  The claims folder 
should be provided to and reviewed by the 
audiologist in conjunction with the 
examination.  The examiner should give an 
opinion on the etiology of any hearing 
loss which is found, including whether it 
is related to the findings in the service 
records.

Thereafter, the RO should review the claim.  If the claim is 
denied, the veteran should be issued a supplemental statement 
of the case, and given an opportunity to respond, before the 
case is returned to the Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


